Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:  .  Appropriate correction is required.
Each claims is required to be written in a single sentence form by the USPTO (MPEP 608.01(m)).  A period may only be used in case of an abbreviation or to signify the end of one claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 
	Claim 1 is directed to a computing device. 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. A apparatus claim should have a preamble, “[a] voice activated, mobile or 

In claim 2, it is unclear if the applicant is claiming a method.  If so, the Applicant may want to have the claim read, “A method for accessing employer payroll data with the use of voice biometric commands comprising the following; step(1); Step (2); and Step (n).  

Thirst first limitation is vague indefinite. 
The limitation reads “access employer payroll data base through voice biometric activated command to execute machine readable interface software application function for electronic funds transfers (EFT) through the financial electronic data interchange (FEDI)’”

As to the limitation “using voice biometric, speech recognition, activated command to execute employer payroll direct deposit to employee personal bank account through EFT”, 


As to “FEDI and the Electronic Federal Tax Payment System (EFTPS) and any state electronic funds transfer systems, again it is not clear step the applicant is seeking to claim. 

Lasting, as to the separate sentence “The program will also be able to execute business income tax payments, weekly, monthly, quarterly and/or yearly as required as a registered business through the use of existing EFT, FEDI and EFTPS”, even if it were not a separate sentence, it is not clear what method is being expressly claimed. 

Claim 3 is indefinite in scope as to “[E]xecute employer retirement 401(k) and/or other employer contribution to employee through EFT and FEDI using voice biometric activated command.” It is unclear if the voice activation is from the employer or employee. 

 The following limitation is indefinite in scope, “[A]s well as executing business accounts payable transactions to other service and utility providers using EFT and FEDI through voice biometric activated command.” The scope of other service and utility providers is vague and indefinite with regard to what is being provided. 

The following limitation is indefinite in scope, “[I]t will also allow visually impaired users to access stated claims through voice biometric, voice activated, speech recognized commands to also execute personal expenditure payments as well as common stock and equity type purchases.” It is unclear how “also allow” further limits the method or if it is a second method. 

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.    The claim(s) recite(s) the abstract idea using voice as a means for interfacing with server without significantly more. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the reasons that follow.
   
First, under "Step 1," the examination considered whether the claimed subject matter falls within the four statutory categories set forth in § 101, namely "process, machine, manufacture, or composition of matter." 2019 Guidance 53-54; see 35 U.S.C. § 101. The claims are directed to "an apparatus and a method" and, thus, falls within the "process and machine" category. As the claims fall within the statutory categories and are directed to a judicial exception, namely an abstract idea, the examiner next determines whet her the claims recite a judicial exception and whether the exception is integrated into a practical application.

2. 2019 Guidance Step 2A Prong 1.

Second, under "Step2A Prong 1," the examination evaluates"whetherthe claim recitesa judicial exception, i.e., an abstract idea, a lawof nature, or a natural phenomenon." 2019 Guidance 54; see Alice, 

In support of that conclusion, the abstract idea includes the following steps:

Using voice activation to authenticate  pertinent employer information and specific employee payroll information, (i.e. personal identification, social security or tax identification number, federal and state deductions, withholdings and/or exemptions, filing status, pay period, base salary or wage, hours worked, overtime) for the purpose of executing common business payroll function.
Using voice activation to execute employer payroll direct deposit to employee personal bank account through EFT, FEDI using voice biometric activated command and execute employer Federal and state tax payment requirements through EFT, FEDI and the Electronic Federal Tax Payment System (EFTPS) and any state electronic funds transfer systems.  
Using voice activaton to execute employer retirement 401(k) and/or other employer contribution to employee through EFT and FEDI. 

Claims  1-3  are a fundamental economic practice of entering payroll information, initiating a direct deposit and entering 401(k) information.   
  
 
3. 2019 Guidance Step 2A Prong 2



The 2019 Guidance specifies that this evaluation is conducted by first"[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)," then "evaluatingthose additional elements individually and in combination to determine whether  they integrate the exception into a practical application." 2019 Guidance 54-55.

Here, the additional elements include the following additional elements:

 A computing device and one or more servers. 

The claims fail to integrate the abstract ideas into a practical application as they each fail to  improve  the  computing device and/or server. That is, the applicant has not established that providing a technical solution to a technical problem is central to the invention. The recited additional elements are essentially processors memory, and communications networks and are merely a tools for performing the recited abstract idea. See Affinity Labs v. DirecTV, 838 F.3d 1253,1262 (Fed. Cir. 2016) ("[T]he claims are directed not to an improvement in cellular telephones but simply to the use of cellular telephones as tools in the aid of a process focused on an abstract idea.").



4. 2019 Guidance Step 2B

The examination next looks to determine whether any claim element, alone or in combination with others, provides an "inventive concept," i.e., whether the additional elements beyond the abstract idea, individually and in combination, amount to "significantly more" than the abstract idea itself to make the claimed invention patent eligible. 2019 Guidance 56; see Alice, 573 U.S. at 217-218. According to the 2019 Guidance, "[adding] a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field" may indicate an inventive concept is present. Id. Conversely, "simply appending well-understood, routine, conventional activities previously known tothe industry, specified at a high level of generality" typically indicates an inventive concept is absent."

The generalized functional terms by which the additional elements are described in the Specification disclose a computing device  and one or more servers.

The examiner  cites the following extrinsic evidence to support the conclusion that in the art of the claimed invention that the elements beyond the abstract idea are well known.  

 Voice User Interfaces (VUIs) are rapidly being integrated into our daily lives. Major companies such as Amazon and Google are investing further into Automatic Speech Recognition (ASR) technologies [1] which power VUIs. As a result we have VUI products like Amazon’s Alexa-enabled devices, Google Home, and Apple’s HomePod 

Meyers et al.  Patterns for How Users Overcome Obstacles in Voice User Interfaces

The devices of the claimed invention  are claimed at a high level, generally, and they have been shown and/or admitted to be well-understood, routine, and conventional in the art. That is even if these steps are novel they do not recite significantly more than the abstract idea.

For these reasons,  claims 1-3 are not patent eligible.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Meyers et al.  Patterns for How Users Overcome Obstacles in Voice User Interfaces in View of Robb, Now We Are Talking further in view of  Swentor, US Patent Publication,  20020099659

As to claim 1, Meyers et al. teach of voice activated device networked to one or more servers. The reference fails to tech the Using voice activation to authenticate  pertinent employer information and specific employee payroll information, (i.e. personal identification, social security or tax 
As to claim 2,  the reference fails to teach using voice activation to execute employer payroll direct deposit to employee personal bank account through EFT, FEDI using voice biometric activated command and execute employer Federal and state tax payment requirements through EFT, FEDI and the Electronic Federal Tax Payment System (EFTPS) and any state electronic funds transfer systems.  
As to claim 3, the reference fails to teach of using voice activation to execute employer retirement 401(k) and/or other employer contribution to employee through EFT and FEDI.
	The Robb secondary reference teaches of using voice enables devices to access  Brokerage services firm Pershing LLC, a unit of The Bank of New York Co., has been using voice software from Nuance Communications Inc. in Burlington, Mass., since 1999 for a product called TclExchange, which
lets customers check their balances. 
	Thus the Robb reference is a finding that one of ordinary skill in the art would have recognized that the results of combining voice activation in the field of financial applications is predictable. As to the specific financial applications claimed as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, it would have been obvious to modify the secondary reference to the apply to the end points claimed. The cited US Patent Publication teaches that it is well known to   technologies are known to  access and revise   supported via an integrated privileges and security mechanism on a per-user basis where a user may be a representative of the employer, employer organizational entity, employee, or an authorized third party. Moreover, these systems also provides for integration and automation with respect to other systems in order to enable interactions with other product and service providers. These other product and service providers may provide a broad range of financial activities including at least banking, investment, retirement, insurance, communication, and merchandising capabilities in addition to any of those resident within the system itself.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753.  The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD C. WEISBERGER
Examiner
Art Unit 3693



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3693